DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/06/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/22 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is rejected under 35 U.S.C. 102a(1) as being anticipated by West et al. (WO 2016124293) or, alternatively, under 35 U.S.C. 103 as being unpatentable over West et al. (WO 2016124293) which is published in English as Guiducci et al. (US 2018/0016511) and which is relied upon for making the current rejections
In regards to claim 1, Guiducci teaches lubricant composition comprising a mono, di or tri-glyceride of at least one hydroxy polycarboxylic acid and provides the limitation of oil soluble glyceride of the claim [abstract, 0076].  The glyceride is present in amounts of from 0.1 to 5% by weight of the composition [0014].  The composition comprises a major amount of base oil such as a Group I to V oil in amounts of from 50 to 99.5% or from about 85% to about 95% by weight which meets the limitation of oil of lubricating viscosity of the claim [0052, 0053].  The composition can comprise a friction modifier such as molybdenum dialkyldithiocarbamate in amounts of from 0.01 to 5% or from 0.01 to 1.5% and which contributes molybdenum in amounts of from 10 to 1000 ppm or from 400 to 600 ppm [0073 – 0077].  The composition does not require the presence of molybdenum dithiophosphate thus anticipating the claimed limitation or at least making it obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 5, 7 – 9, 11 13, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (WO 2016124293) which is published in English as Guiducci et al. (US 2018/0016511) and which is relied upon for making the current rejections
In regards to claims 2, 3, Guiducci teaches the composition which comprises molybdenum from the dialkyldithiocarbamate in amounts overlapping the claimed range as previously stated.
In regards to claim 4, Guiducci teaches the composition having the glyceride in amounts overlapping the claimed range.
In regards to claim 5, Guiducci teaches the composition having the glyceride at amounts of from 0.1 to 5% and the friction modifier such as molybdenum dialkyldithiocarbamate in 
In regards to claim 7, Guiducci teaches the composition which can optionally comprise a molybdenum dithiophosphate [0067].  Since, it is an optional ingredient among a list of other useful alternatives, it can be absent from the composition and the amount of molybdenum dithiophosphate can be 0%.
In regards to claim 8, Guiducci teaches the composition which can comprise at least one additional friction modifier such as fatty amide which are present in amounts of from 0.01 to 5% [0073].  Thus, the claimed amounts of such amide is obvious.  Oleylamide is a generally known amide lubricant additives which would have been obvious to use in the composition of Guiducci [0005].  Also, oleylamide are well known friction modifiers and thus their used as amide friction modifiers would have been obvious.  For instance, see Walker (US 2010/0081594) paragraph 0135 which provides evidence that oleylamides are known friction modifiers in lubricating oil.  
In regards to claim 9, Guiducci teaches the composition which can comprise the base oil at up to 99.5% in the composition with the remainder of additives, thus providing additives in the claimed range.
In regards to claim 11, Guiducci teaches the composition having a base oil, and additive composition having molybdenum dialkyldithiocarbamate and a glyceride which is a metal-free organic friction modifier as previously discussed.
In regards to claim 13, Guiducci teaches the composition having the claimed limitations as previously discussed.
In regards to claims 27, 28, Guiducci teaches the composition having the claimed ingredients as previously stated.  The composition in useful in a clutch, in gear oils and as an .
Claims 14, 15, 17, 21 – 24, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (WO 2016124293) which is published in English as Guiducci et al. (US 2018/0016511) and which is relied upon for making the current rejections, and further in view of DiBiase et al. (US 2012/0277133)
In regards to claims 14, Guiducci teaches lubricating oil composition having the claimed additives in Group I to V base oil as previously discussed.  The base oil can be synthetic oils such as polyalaphaolefins (PAOs) which are Group IV oils or esters which are Group V oils [0054].  There is no specific recitation of modified polyalphaolefins of the claim.  DiBiase similarly teaches lubricating compositions for gear oils [0006].  The composition comprises base oil such as functionalized PAO base oil which comprises an ester copolymer such as comprising maleic anhydride [0531, 0532].  Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the base oil of DiBiase in the composition of Guiducci, as DiBiase teaches suitable PAO/ester base oils for use in gear compositions.
In regards to claims 15, 17, 21 – 24, 27, 28, Guiducci and DiBiase combined teach the composition having the claimed base oil and additives as previously discussed, and provides for their use in gears and for kits comprising such composition for use in gears having the claimed rolling elements and wherein when such composition is used in the gear apparatus the method of 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Guiducci teaches common additive package comprising molybdenum dithiocarbamate and provides no examples having the recited additive and thus cannot anticipate the independent claim.  The argument is not persuasive.
The claim only requires a composition comprising the generic molybdenum compound (MoDTC) in base oil and another additive.  Since the prior art teaches that such generic molybdenum compound is useful in base oil the claimed limitation is met.
Applicant argues that Guiducci recites a laundry list of ingredients and there is no motivation to select the claimed additive, and no expectation that the MoDTC will provide an antiwear protection.  The argument is not persuasive.
MoDTC are ubiquitous in the art for use as lubricant additive and their use being conventional would have been obvious in view of the teachings of Guiducci for providing improvement to the oil.  
Also, the argument is not deemed to be persuasive because when a claim defines a combination of elements known in the prior art, the combination must do more than yield a predictable result.  KSR Int’l Co. v. Teleflex, Inc …….  In rejecting an “obvious to try” argument in support of patentability, KSR states: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical 
Thus the examiner is of the position that while the number of suitable additives disclosed in the reference is arguably large, it is nevertheless finite.  Since the reference teaches that all of these compounds are suitable, each of the various combinations of these compounds would be presumptively effective in the lubricant composition.        
Furthermore, it is noted that the prior art is not limited to use MoDTC based on applicant’s reasons for using it in the oil, such as for antiwear performance etc.  The claims are directed to a composition having base oil, the MoDTC and polycarboxylic acid or derivative as ingredients which Guiducci teaches, thus anticipating or making the claims obvious.  
It is particularly noted that the property to which applicant alludes is not in the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant similarly argues that there is no expectation of the composition of Guiducci to providing an excellent elastomer compatibility performance as the composition of the claims.  The argument is not persuasive.
Again, the property to which applicant alludes is not in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, the motivation to provide the claimed ingredients is based on the teachings of Guiducci of suitable use of the claimed ingredients in the lubricant composition.  Also, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Previously applicant argued that since the molybdenum dithiocarbamate and dithiophosphate are optional ingredients which are useful interchangeably in the composition of Guiducci, there is no motivation to select the dithiocarbamate over the dithiophosphate to provide a composition having less than 0.1% molybdenum dithiophosphate in the composition.  The argument was not persuasive.
Since, Guiducci teaches a molybdenum compound can be the dithiocarbamate alone, it would be obvious to select that and have not dithiophosphate.
Applicant previously argued that there was no motivation to combine DiBiase with Guiducci as there is no motivation to specifically select the modified polyalphaolefin oil out of the myriads of polymeric ingredients to use as basestock in the composition of Guiducci.  The argument was not persuasive.
Comparing the modified PAO basestock of DiBiase with myriads of polymeric ingredients for use as basestock in Guiducci is erroneous and misleading.  Proper traversal of the combination should be made in comparison between the basestocks rather than between the polymeric additives and basestocks.  The fact that DiBiase is analogous composition and teaches that PAO type basestock similar to the basestock of Guiducci can be modified PAO is motivation to use such basestock in the composition of Guiducci.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771